Name: COMMISSION REGULATION (EC) No 468/95 of 2 March 1995 amending Regulation (EC) No 1390/94 and (EC) No 104/95 as a result of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: animal product;  political geography;  Europe;  trade policy;  European construction
 Date Published: nan

 No L 48/4 EN Official Journal of the European Communities 3. 3 . 95 COMMISSION REGULATION (EC) No 468/95 of 2 March 1995 amending Regulation (EC) No 1390/94 and (EC) No 104/95 as a result of the accession of Austria, Finland and Sweden work of the import arrangements established in the Agreements shall be fixed at :  5 950 tonnes for meat originating in Poland,  6 475 tonnes for meat originating in Hungary,  2 500 tonnes for meat originating in the Czech Republic,  1 250 tonnes for meat originating in the Slovak Republic,  440 tonnes of processed products covered by CN codes 1602 50 31 or 1602 50 39 originating in Poland.' 2. In Article 2, paragraph 1 is replaced by the following : ' 1 . The CCT duty rate for processed products shall be 13 % . The import levy and the CCT duty rates applicable to beef and veal shall amount to 40 % of the full rates applying on the day of acceptance of the declaration of release for free circulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer ('), and in particular Article 3 thereof, Whereas concessions in the beef and veal sector were granted under Commission Regulation (EC) No 1390/94 of 17 June 1994 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided by the Europe Agreements between the Community and the Republic of Poland and the Republic of Hungary and by the Interim Agreement with the former Czech and Slovak Federal Republic (2) ; Whereas Regulation (EC) No 3379/94 opens new tariff quotas for Poland and Hungary ; whereas the detailed rules for the application of those quotas should be those provided for in Regulation (EC) No 1390/94 ; whereas, therefore, that Regulation should be amended ; Whereas Commission Regulation (EC) No 104/95 (3) fixes the quantities available for the second quarter of 1995 ; whereas those quantities should be recalculated as a result of the new quotas referred to in the previous paragraph ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 Article 1 (2) of Regulation (EC) No 104/95 is hereby replaced by the following : '2. The quantities available for the period referred to in Article 1 (2) of Regulation (EC) No 1390/94 running from 1 April to 30 June 1995 amount to :  5 018 tonnes for meat originating in Poland,  5 414 tonnes for meat originating in Hungary,  2 240 tonnes for meat originating in the Czech Republic,  980 tonnes for meat originating in the Slovak Republic,  440 tonnes for processed products originating in Poland.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1390/94 is hereby amended as follows : 1 . In Article 1 , paragraph 1 is replaced by the following : ' 1 . The quantity of beef which may be imported from 1 July 1994 to 30 June 1995 within the frame ­ Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (') OJ No L 366, 31 . 12 . 1994, p. 3 . (2) OJ No L 152, 18 . 6 . 1994, p. 20 . (' OJ No L 17, 25. 1 . 1995, p. 6 . 3 . 3 . 95 I EN I Official Journal of the European Communities No L 48/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1995. For the Commission Franz FISCHLER Member of the Commission